The Dow Chemical Company and SubsidiariesEXHIBIT 2(d)(i) AMENDMENT NO. 1 TO THE STOCK PURCHASE AGREEMENT AMENDMENT No. 1 (this “Amendment”), dated as of October1, 2009, to the Stock Purchase Agreement, dated as of April1, 2009 (the “SPA”), among Rohm and Haas Company, a Delaware corporation (the “Seller”), K+S Aktiengesellschaft, a German stock corporation (Aktiengesellschaft) (the “Purchaser”), and, in each case, solely for purposes of Section 1(a) hereof, Morton International, Inc., an Indiana corporation (the “Company”), and Rohm and Haas Chemicals LLC, a Delaware limited liability company (“Chemicals LLC”).
